Citation Nr: 1811816	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a compensable rating for keratosis pilaris. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1990 to October 2000 and May 2006 to August 2006.  He had full-time service in the Air National Guard (ANG), in the Active Guard Reserve (AGR) under the authority of 32 U.S.C.A. § 502 (f), from December 1, 2003 to April 17, 2004; such is considered active duty for training (ACDUTRA) for VA purposes.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Service connection for hypertension was denied essentially because service treatment records (STRs) did not show a diagnosis of hypertension during service, and hypertension was not manifested to a compensable degree within one year following discharge.  It was noted that the earliest notation of hypertension in the record was in July 2005.  However, an August 2004 private treatment record notes a blood pressure reading of 148/108 and that the Veteran reported that during the previous 2 months when he checked his blood pressure, the readings were hypertensive.  Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C. § 101 (24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  Service connection is warranted for disability resulting from disease or injury incurred in or aggravated by ACDUTRA.  38 U.S.C. §§ 101 (22), (23); 38 C.F.R. § 3.6.  .  However, service connection on a presumptive basis is not warranted for periods of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  A review of the record found that the Veteran's AGR service from December 2003 to April 2004 (which considered ACDUTRA) has not been considered.   STRs from this period of service have not been associated with the claim's file.  Since the Veteran has reported noting hypertensive readings within 60 days following that period of ACDUTRA (suggesting monitoring), the ACDUTRA records may contain pertinent information, and STRs from that period of ACDUTRA must be sought. 

Service connection for the Veteran's low back disability was denied, in part, because private treatment records were noted to be silent regarding treatment, complaints, or a diagnosis of a low back disability.  However May 2010 private treatment records note a diagnosis of  lumbar degenerative disc disease (for which the Veteran received an epidural steroid injection).  On February 2011 VA examination (records found in legacy documents in 2013) it was noted that the Veteran's claims file was not reviewed.  Intervertebral disc disorder (IVD) was diagnosed; an opinion regarding the etiology of the disability was not provided.  An examination to ascertain the etiology of the low back disability is necessary.

On May 2016 VA skin examination, the Veteran reported that he was receiving ongoing private treatment for his skin disorder from Dr. S. Mackey.  A review of the record found that the last record from Dr. Mackey was dated in December 2012.  As the Veteran has identified treatment for the disability during the evaluation period, records of which are outstanding, the records must be sought.  On examination, the Veteran also indicated that his skin disorder was worse in winter when his skin is drier and he has "red bumps scattered over his entire body."  A contemporaneous examination (if possible during the winter months, ) to assess the current severity of the keratosis pilaris is necessary .

Accordingly, the case is REMANDED for the following :

1.  The AOJ should contact the Wyoming Air National Guard (ANG) with a request for any STRs or service personnel records pertaining to the Veteran for the period from December 1, 2003 to April 17, 2004 that may be in their possession.  If  such records are not available, it should be so certified for the record.  In such event, the Wyoming ANG should also be asked to identify the facility where any such records might have been sent for storage.  If a location is given, and was not encompassed by the search to date for STRs, the AOJ should contact such location with a request for the records.  If additional records are received, the AOJ should arrange for any further development suggested by information therein.

2.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his skin disability (records of which are not already associated with the record) to specifically include Dr. Mackey, and to provide any releases necessary for VA to secure all private records of such evaluations and/or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.

3.  The AOJ should thereafter arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, to include the Veteran's lay statements, the August 2011 "buddy statement," and any additional records obtained pursuant to the development ordered above, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each low back disability entity found/or shown by the record during the pendency of the instant claim. 

b) Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's active (to include ACDUTRA) military service/alleged injury therein? 

c) If a diagnosed low back disability is found to be unrelated to service, the examiner should identify the etiology considered more likely and explain why that is so.

The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for a dermatological examination of the Veteran (during winter months, if feasible) to assess the severity of his service-connected keratosis pilaris.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  In addition to reporting clinical findings, the examiner should elicit from the Veteran a detailed description of the nature, frequency, durations, and all affected areas of involvement (and their extent) during periods of exacerbation.  [The examiner must be provided a copy of the criteria for rating skin disabilities, and the findings noted should include the information needed to rate under all applicable criteria.]  Upon review of the record and interview and examination of the Veteran, the examiner should respond to the following:

Please describe in detail the nature, scope and severity of symptoms of the Veteran's service-connected keratosis pilaris.  Specifically note the percentages of the entire body and exposed areas affected (including during periods of exacerbation, considering the Veteran's reports and any treatment records added to the record, and indicate whether the Veteran's subjective reports of symptoms during exacerbation are consistent with the nature of the disability and the clinical records available.  

The examiner must include rationale with all opinions.

4.  The AOJ should also arrange for a heart/vascular diseases examination of the Veteran to ascertain the likely etiology of his hypertension.  Based on review of the record (to include the discussion in this remand, above), and examination and interview of the Veteran the examiner should offer opinions that respond to the following:

(a) Please identify (based on review of the expanded post-remand record and interview of the Veteran) when the Veteran's hypertension was first manifested (i.e., whether the record suggests it was during a period of active duty service).

(b) If the hypertension did not become manifest during active duty service, please identify the likely etiology for the disability, and specifically was it was incurred or aggravated during a period of active duty service.

The examiner must include rationale for all opinions.

5.  The AOJ should then review the record, arrange for any further development indicated (suggested by the results of the development sought above) and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

